DISMISS and Opinion Filed May 10, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00011-CV

               SAM C. TAMBORELLO, Appellant
                           V.
 LINDSEY DIANE NICHOLS, KOY ARDEN NICHOLS, BERRY R. COX,
            AND HIGHLAND PARK, TEXAS, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06613

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      The filing fee and clerk’s record in this case are past due. By postcard dated

January 6, 2021, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. By letter dated April 8,

2021, we informed appellant the clerk’s record had not been filed because appellant

had not paid for the clerk’s record. We directed appellant to provide, within ten

days, verification that (1) appellant has either paid for or made arrangements to pay
for the record, or (2) appellant is entitled to proceed without payment of costs.1 We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Dennise Garcia/
                                                       DENNISE GARCIA
                                                       JUSTICE

210011F.P05




    1
      Appellant did not indicate that he was unable to pay costs on his docketing statement filed on January
20, 2021.
                                                   –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAM C. TAMBORELLO, Appellant                 On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00011-CV          V.               Trial Court Cause No. DC-19-06613.
                                             Opinion delivered by Justice Garcia.
LINDSEY DIANE NICHOLS, KOY                   Justices Osborne and Partida-Kipness
ARDEN NICHOLS, BERRY R.                      participating.
COX, AND HIGHLAND PARK,
TEXAS, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellees LINDSEY DIANE NICHOLS, KOY
ARDEN NICHOLS, BERRY R. COX, AND HIGHLAND PARK, TEXAS
recover their costs of this appeal from appellant SAM C. TAMBORELLO.


Judgment entered May 10, 2021




                                       –3–